The following opinion was filed April 11, 1933 :
Rosenberry, C. J.
A very vigorous argument was made here that it clearly appears from the document in question that the testator intended to disinherit all relatives and persons except those named in the document; that upon the basis of that assumption the court should hold that Otto Richter, Plazel Richter, and Mary ITeldenberg were to take his property in equal shares, all bills to be first paid; Otto Richter to be the executor and his relatives to get nothing. While it is barely possible that the testator may have had in mind such disposition of his estate as appellants claim, we are unable to say, taking into consideration all of the facts and surrounding circumstances, that such intent appears by the document in question. The provision “Otto Richter comes first” would seem to indicate that he had a claim in the estate superior to the others. The provision that “Hazel Richter comes second” would seem to indicate that she had some sort of a remainder; but when to these is added “Mary Helden-*609berg also,” it is impossible to tell whether she comes after Otto and Hazel or comes with them, to use the language of the will.
We have given the matter careful consideration, including the authorities cited by appellants, and we are obliged to come to the same conclusion the trial court came to, that is, that the will is void on account of its indefiniteness and uncertainty.
By the Court.- — -Judgment affirmed.